DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the preliminary amendment filed on 10/21/2019. Claims 1, 3-10 are pending in this application. Claims 1, 3, 5, 7 and 9 have been amended. Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (2015/0276280) in view of Rusignuolo et al. (2011/0094257).
Regarding claim 1, Furui discloses a refrigeration cycle apparatus (see figure 15), comprising 
a refrigerant circuit configured to circulate refrigerant and having a compressor (31), a four-way valve (60), a plurality of sets of air heat exchangers (a set 45a, 55a and a set 45b, 55b), an expansion valve (33), and a load side heat exchanger (32; see figure 15), 

the single heat exchangers (45a and 55a) each having a right side header pipe (46a, 56a), a left side header pipe (47a and 55a), a large number of heat transfer tubes (53) arranged in parallel and extending in a horizontal direction between the right side header pipe (46a, 56a) and the left side header pipe (47a and 55a; see figures 5-6), and a large number of fins (54) arranged in parallel and extending in a vertical direction that is orthogonal to the heat transfer tubes (53; see figure 5-6), 
during a cooling operation (though figure 15 shows refrigeration cycle operates in a heating operation, the refrigeration cycle is a reversible cycle by switching the four way valve; therefore, when the refrigeration cycle reverses the flow direction, the cycle is operated in the cooling operation), a series refrigerant flow path being formed in which the refrigerant flows in series through each set of the air heat exchangers (45a, 55a or 45b, 55b) among the plurality of sets of air heat exchangers (a set 45a, 55a and a set 45b, 55b), in the series refrigerant flow path (see figure 15), the refrigerant flowing downward from above through the heat transfer tubes (54) that all the single heat exchangers (45a, 55a or 45b, 55b) in the plurality of sets of air heat exchangers (a set 45a, 55a and a set 45b, 55b) have (see figures 5-6 and 15), 
during a heating operation (see figure 15), a parallel refrigerant flow path being formed in which the refrigerant flows in parallel through each set of the air heat exchangers (45a, 55a or 45b, 55b) among the plurality of sets of air heat exchangers (a set 45a, 55a and a set 45b, 55b), 

However, Furui fails to disclose the claimed orientation of the single heat exchangers (45a and 55a) that each having a right side header pipe (46a, 56a), a left side header pipe (47a and 55a), a large number of heat transfer tubes (53) arranged in parallel and extending in a vertical direction between the upper header pipe (46a, 56a) and the lower header pipe (47a and 55a; see figures 5-6), and a large number of fins (54) arranged in parallel and extending in a horizontal direction that is orthogonal to the heat transfer tubes (53; see figure 5-6).
Rusignuolo teaches an refrigeration cycle (see figure 1) comprising an orientation of heat exchangers (12A and 12B) that each having an upper header pipe (18), a lower header pipe (16), a large number of heat transfer tubes (20) arranged in parallel and extending in a vertical direction between the upper header pipe (18) and the lower header pipe (16; see figure 2), and a large number of fins (28) arranged in parallel and 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle of Furui to try to incorporate the claimed orientation of the single heat exchangers as taught by Rusignuolo in order to obtain the predictable result (see MPEP 2143 section E). 
Regarding claim 5, Furui as modified discloses a high-temperature gas refrigerant pipe (23 and 25) connecting to the compressor (31) is connected to the lower header pipe (52a and 52b) of each of the single heat exchangers (45a and 55a; see figure 15).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Rusignuolo as applied to claim 1 above and further in view of Chen et al. (2015/0114600).
Regarding claim 3, Furui as modified fails to disclose the single heat exchangers are arranged to be tilted to a vertical direction, and plate surfaces of the fins are arranged to be tilted to a horizontal direction.
Chen teaches a heat exchange apparatus comprises a single heat exchangers (11 and 12) are arranged to be tilted to a vertical direction, and plate surfaces of the fins are arranged to be tilted to a horizontal direction (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle of MPEP 2143 section E).
Regarding claim 4, Furui as modified discloses each set of the air heat exchangers among the plurality of sets of air heat exchangers (a set 45a, 55a and a set 45b, 55b) comprises one set of an even number of the single heat exchangers (see figure 1 of Chen), and each two of the even number of the single heat exchangers form a pair (see figure 1 of Chen), the two of the single heat exchangers being tilted and arranged in a V-shape in which a space between upper portions of the pair is larger than a space between lower portions of the pair (see figure 1 of Chen).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Rusignuolo as applied to claim 5 above and further in view of Okazaki et al. (2015/0083383).
Regarding claim 6, Furui as modified fails to disclose the lower header pipe (52a) of each of the single heat exchangers (45a) for the refrigerant flows, and connected to the high-temperature gas refrigerant pipe (23 and 25), the heat transfer tubes (53) are connected to the lower header pipe (52a; see figure 4).
However, Furui fails to disclose the lower header pipe of each of the single heat exchangers has an inner pipe and an outer pipe enclosing the inner pipe and connected to the high-temperature gas refrigerant pipe, the heat transfer tubes are connected to the outer pipe, and in a peripheral wall of the inner pipe, at least one hole is provided through which the refrigerant flows into and out from each of the heat transfer tubes via an interior of the outer pipe.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle of Furui to try to incorporate the claimed headers for heat exchangers as taught by Okazaki in order to provide even distribution of fluid among the header so that the even amount of fluid is distributed to the heat transfer tube (see figure 4 of Okazaki).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Rusignuolo as applied to claim 5 above and further in view of Wakamoto et al. (2014/0245766).
Regarding claim 7, Furui as modified disclose the high-temperature gas refrigerant pipe (23, 25 and two branch pipes which connect the heat exchangers 45a and 45b) has a first branch pipe branching to each set of the air heat exchangers (45a and 45b) from a main pipe (25) connecting to the compressor (31), the first branch pipe (the first branch pipe which connects the heat exchanger 45a), and the high-temperature gas refrigerant pipe (23, 25 and two branch pipes which connect the heat exchangers 45a and 45b) has a second branch pipe (the second branch pipe which 
However, Furui fails to disclose the first branch pipe is provided with an on-off valve to be opened and closed depending on whether or not high-temperature gas refrigerant is cause to flow from the compressor through a corresponding one of the sets of the air heat exchangers during a defrosting operation, and the high-temperature gas refrigerant pipe has a second branch pipe connecting to each of the single heat exchangers from part of the first branch pipe across the on-off valve toward the one set of the air heat exchangers.
Wakamoto teaches an air-conditioning apparatus comprising the high-temperature gas refrigerant pipe (the pipe which connects between the heat exchangers 9a and 9b and a compressor 1) has a first branch pipe (the pipe which associated with a valve 8a) branching to each set of the air heat exchangers (9a and 9b) from a main pipe (the pipe which associated with valve 7) connecting to the compressor (1; see figure 2-4), the first branch pipe (the pipe which associated with a valve 8a) is provided with an on-off valve (8a) to be opened and closed depending on whether or not high-temperature gas refrigerant is cause to flow from the compressor (1) through a corresponding one of the sets of the air heat exchangers (9a and 9b) during a defrosting operation (see figure 4), and the high-temperature gas refrigerant pipe (the pipe which connects between the heat exchangers 9a and 9b and a compressor 1) has a second branch pipe (the pipe which associated with the valve 8b) connecting to each of the single heat exchangers (9a and 9b) from part of the first branch pipe (the pipe which 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle of Furui to incorporate an on-off valve which associated with an defrost operation as taught by Wakamoto in order to perform defrost operation for heat exchangers.
Regarding claim 8, Furui as modified disclose a plurality of the refrigerant circuits are provided (see figure 15), and during the defrosting operation (paragraph [0074], [0111]), the on-off valve (8a, Wakamoto) is opened to any one set of the air heat exchangers in the plurality of the refrigerant circuits (see figure 15 of Furui and figure 4 of Wakamoto).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Rusignuolo and Wakamoto as applied to claim 7 above and further in view of Takenaka et al. (2012/0042674).
Regarding claim 9, Furui as modified fails to disclose the load side heat exchanger (32) is a water heat exchanger that exchanges heat between water and the refrigerant in the refrigerant circuit.
Takenaka teaches an air-conditioning apparatus comprises a load side heat exchanger (5) is a water heat exchanger that exchanges heat between water and the refrigerant in the refrigerant circuit (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle of 
Regarding claim 10, Furui as modified fails to disclose the water of which heat is exchanged by the water heat exchanger is for use in air conditioning (see figure 1 of Takenaka).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KUN KAI MA/Primary Examiner, Art Unit 3763